SMITH, Justice
(dissenting).
I respectfully dissent from the judgment of affirmance, upon the principal ground that the trial court erred in refusing a continuance upon appellant’s first application therefor. I am unable to better state the reasons for my dissent than by adopting and quoting from the opinion of the then Chief Justice Ely, rendered on the original rehearing (resulting in a judgment of reversal) and retired by the final opinion of the majority on rehearing, whereby the judgment was ordered affirmed:
“When the case was called for trial appellant filed a motion for continuance on the ground that he wished to obtain certain records and papers from the office of W. L. Pearson and Company, in Houston, and also papers held by O. O. Norwood, who had signed the note jointly with A. Y. Baker. It was stated in the application for continuance that the object sought in obtaining the papers from Pearson and Company and Nor-wood was to ascertain the existence or nonexistence of a valid consideration for the four notes, it having been alleged that the notes had been executed by Baker and Nor-wood under an agreement with Pearson and Company that they were not to be used nor become effective and would be destroyed at a meeting of all three of the participants. No effort had been made by appellant to obtain the depositions of W. L. Pearson and Norwood, who were nonresidents of Bexar County. It is true that appellee had applied for the depositions of W. L. Pearson, but the commission, shortly before the day set for trial, had been returned unexecuted.
“The overruling of a motion for continuance is the main point for review on this appeal. In a former opinion this Court held that appellant had failed to show sufficient diligence in obtaining evidence on the question of want of consideration for the notes and affirmed the judgment of the lower court. On a reconsideration of the matters presented this Court has arrived at the conclusion that appellant had shown sufficient diligence in his endeavor to obtain the evidence desired.
“In this case the testimony desired on the part of appellant was in the keeping of W. JU Pearson and O. O. Norwood, who were antagonistic to the claims of appellant. The facts and circumstances indicate that they had thrown every obstacle in the way of appellant in obtaining the desired testimony. It appears that appellant had endeavored to obtain the testimony of Norwood and went to Austin for that purpose, and although he had been summoned by a notary to appear before him he disregarded the summons and absented himself from Austin and thwarted the purpose of appellant to obtain his testimony. Appellee had, prior to that time, applied for and obtained a commission to taire the deposition of Pearson and Norwood in answer to certain interrogatories propounded to them by .appellee. Appellant had fully and elaborately traversed those interrogatories by a long list of cross-interrogatories, which, had they been answered, would have fully elucidated the subject and acquired all the information that it was possible to obtain from the two witnesses. Appellant had the right to suppose that appellee had obtained the commission to take the testimony in good faith and with the sincere desire of ascertaining what the two men would swear. In this supposition appellant seems to have been sadly mistaken, for, after waiting for a considerable period, he had obtained an order from the trial judge requiring the clerk to issue a notice to appellee to return the interrogatories and deposition into court. They were handed into court during the progress of the trial when, of course, it was impossible for appellant to take any further steps in obtaining answers to the interrogatories. It had been disclosed in the cross-inten-ogatories addressed to Pearson and Norwood that appellant desired to ascertain the contents of certain papers held by them bearing on the question of consideration for the execution of the notes. In spite of this Pearson and Norwood came into Court without bringing the papers with them, which, it is alleged, were in Houston, Texas. The circumstances indicate that they ' did not wish a disclosure of the circumstances under which the- notes were executed. They alone were in possession of the information desired by appellant, as the lips of A. Y. Baker had been closed in death. The Administrator was therefore left at the mercy of two men who evidently desired to con-*987seal the facts surrounding the execution of the notes and thus prevent an inquiry -which might have protected the estate of A. Y. Baker from being exploited by them. We reiterate that we have arrived at the conclusion tha’t the Administrator had done all that was demanded of him as the representative, of the estate in endeavoring to obtain the defensive matter desired, to protect the estate.”